     Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 1 of 12 - Page ID#: 1305


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION
                                           ASHLAND


Civil Action No. 19-73

IDA MAE CARTY,                                                                     PLAINTIFF,


v.                               MEMORANDUM OPINION AND ORDER



HOUCHENS FOOD GROUP, INC.,                                                         DEFENDANT.



        Ida Mae Carty went to Hawaii for two weeks, twice within seven months. Shortly after she

returned from her second trip, she was fired. Her employer, Houchens Food Group, Inc. (“Houchens”)

states she was fired for lying. Carty maintains she was fired because she went to Hawaii. The Court

finds that it is for a jury to decide.

                                                    A.

        Carty began working for Houchens in October 2001. [Deposition of Ida Mae Carty, Docket No.

21-2, p. 24]. She was hired as an Assistant Manager for Houchens’ Save-A-Lot grocery store in

Parkersburg, West Virginia. Id. at p. 13. In 2015, she requested, and was given, a transfer to

Houchens’ Save-A-Lot location in Morehead, Kentucky. Id. at p. 15. Along with the transfer, she

received a promotion to Store Manager, as well as a raise. Id. at p. 17.

        Carty’s daughter, Maggie, suffers from scoliosis. In 2018, Maggie, then age 13, was scheduled

to undergo surgery, related to her condition. Id. at p. 55. Carty’s supervisor, District Manager Mark

Meyers was aware of Maggie’s condition and also knew that she was scheduled for surgery.

[Deposition of Mark Meyer, Docket No. 22-5, p. 59]. He had received from texts from Carty



                                                    1
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 2 of 12 - Page ID#: 1306


regarding the surgery, along with photos of Maggie’s x-rays. Id. at, p. 61. Meyers testified that he

knew Carty wanted to take time off to be with her daughter during her recovery. Id. at p. 59-60, 63-64].

       Myers informed his supervisor, Division Manager Bruce Goodman about Carty’s daughter and

the upcoming surgery. [Deposition of Bruce Goodman, Docket No. 22-6, p. 40]. Goodman did not

initially get involved, claiming that it was Myers’ “responsibility to cover that position or - - make

sure that the store [was] covered.” Id. at 41.

       Houchens’ Leave Policy, as set forth in its Employee Handbook, provides that once an

employee notifies her immediate supervisor of her desire for medical leave, the manager has the

responsibility to advise the corporate office of the request so that the corporate office could

obtain the necessary information/documentation and approve/deny the request for leave. [Employee

Handbook, Docket No. 22-7, p. 24 and Leave Policy, Docket No. 22-8, p. 14].

       Upon the scheduling of Maggie’s surgery, Carty presented Family Medical Leave Act

(“FMLA”) paperwork from Maggie’s doctor’s office to Myers so that she could be with Maggie during

her surgery and for her recovery. [Carty Depo, Docket No. 21-2, p. 58-59]. Myers denies that Carty

requested FMLA leave by name and further denies that she ever presented him with any FMLA

paperwork. [Myers Depo., Docket No. 22-5. P. 73]. Carty has not produced a copy of the paperwork.

       Maggie underwent surgery on June 7, 2018. [Carty Depo, Docket No. 21-2, p. 141]. A few

days later, Carty asked Meyers about the status of her request for leave. Id. He told her that he wanted

to get another employee his vacation and then he would take care of her leave. Id. p. 141-142.

       Thereafter, Carty repeatedly asked Myers about the status of her request for medical leave. Id.

at p.142-143. She testified that he told her “hang in there” assured her that he was working on her

request for leave and said that he would work with her in the interim so that Carty could be with her

daughter when needed. Id.




                                                     2
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 3 of 12 - Page ID#: 1307


       Despite these alleged assurances, Carty claims her request was neither processed nor approved.

As a result, she testified she was often “scrambling” to make arrangements for Maggie and it became

increasingly difficult to find suitable caregivers. Id. at p. 132-134. A co-worker, Annie Waggoner

testified that on several occasions, Carty was forced to bring Maggie to work with her, leaving her in

her car in the parking lot for hours. [Deposition of Annie Waggoner, Docket No. 21-4, p. 459].

       As for the FMLA paperwork, Carty cannot recall exactly when she submitted such a form. The

only evidence in the record is Leave of Absence Request Form, dated August 1, 2018. [Docket No.21-

3]. In the form, Carty wrote that she needed family leave from August 11, 2018 to September 16, 2018

to “care for daughter who had major back surgery and spinal fusion.” Id.

        On August 7, 2018, Carty faxed a Department of Labor FMLA certification form to

Houchens’ Leave Coordinator, Cody Kessler, repeating that care was needed for her daughter. Id. The

next day, Carty called Kessler to ask if she was approved for FMLA leave. Id. Kessler sent her

additional forms, and, on August 9, 2018, she submitted the completed forms to him. (Id. at 6–9).

Kessler sent a Notice of Eligibility for FMLA leave to Carty later that day. Id.

       Carty began her FMLA leave on August 11, 2018, which lasted through September 16, 2018.

During this time, Carty, her husband and Maggie travelled to Hawaii and stayed there for twelve days.

According to Carty, the trip had been approved by Maggie’s doctors and she had informed Meyers of

her plans. [Carty Depo., Docket No. 21-2, p. 185]. She testified that she did not conceal her trip from

anyone. Id. at 182.

       Prior to her departure, news of Carty’s travel plans reached the upper echelons at Houchens.

The Human Resources Director, Courtney Meador, told Carty that “family leave is to take care of

family.” Id. at p. 91. Carty assured Meador that she would be “taking care of [her] daughter.” Id.

       Meyers testified that he thought Carty was abusing FMLA. [Meyers Depo., Docket No. 22-5, p.

85].


                                                    3
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 4 of 12 - Page ID#: 1308


       Goodman called Carty prior to signing off on her request, to remind her of the company policy

that 2-week vacations were not permitted for store managers. [Carty Depo., Docket No. 21-2, p. 87].

Carty stated that other managers had been permitted to take “more than a week.” Id. at p. 169. She

also pointed out that there was no rule against travelling while on medical leave and that she would be

caring for her daughter while in Hawaii. Id. at p. 167-168. She testified that she told Goodman that she

needed medical leave to be with her daughter regardless of whether or not they traveled. Id. She

further testified that she told Goodman that if her medical leave was denied, she wanted to know, in

writing, who was denying her leave and why and said that she would be calling “somebody”. Id.

       A few hours later, Goodman called back and Carty that he was going to let her have her “two-

week vacation” and told her, “[y]ou win this one.” Id.at p. 170-171.

       While in Maui, staying at the Kā’anapali Beach Hotel, Carty and her family were offered a

discounted rate for booking another trip. [Deposition of Richard Carty, Docket No. 21-7, p. 672].

According to her husband, Richard, Carty was interested but was not sure if she could get time off of

work. Id. Carty contacted a friend and asked if she would be able to take the trip if Carty was unable to

leave work. Id. The friend agreed, and the Carty’s booked a return trip to Maui in February/March of

2019. Id.

                                                     B.

       Upon her return from Hawaii in mid-September of 2018, Carty testified that she noticed a

difference in the way she was treated at work. [Carty Depo. Docket No. 21-2, p. 282]. Goodman made

an unexpected and rare in-person store visit at the Morehead, Kentucky store, during which he was

critical of the condition of the store. Id. Carty further testified that Myers started monitoring her labor

costs on a daily basis as opposed to a weekly basis. Id. She claimed that Management was watching

her labor costs so closely that there were times she had to work by herself , as the only salaried




                                                     4
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 5 of 12 - Page ID#: 1309


employee , without the ability to take a lunch break or restroom break. Id. at p. 283. She recalled that

on one occasion, Myers confronted her because she had to leave 15 minutes early to get

home to Maggie. Id. at p. 284-285. According to Carty, this had never been a problem before her trip,

as Meyer had always allowed to make up time on a subsequent shift. Id. at p. 285. She was also

required to start working hours on Sundays, though she had always had the freedom to make her own

schedule before. Id. Carty testified that Myers told her that the changes were because Goodman

was “pissed” at her. Id. at p. 288.

                                                   C.

       In December 2018, Carty told Meyers about the stress she had been under since her return

from medical leave and informed him that she was planning to return to her “happy place” (i.e.

Hawaii) in February. Id. at p. 220-22. According to a co-worker, Jessica Riddle, Myers responded

that he felt bad about the problems surrounding her medical leave and told her that she could take two

weeks off if she wanted. [Deposition of Jessica Riddle, Docket No. 21-5, p. 529-530]. Meyers denies

this conversation.

       On December 20, 2018, based on her alleged conversation Meyers, Carty booked her flight to

Hawaii with a departure date of February 18, 2019 and a return date of March 4, 2019.

       On February 1, 2019, Carty completed a “Leave of Absence Request Form” requesting

“Personal Leave” and citing “family issues” as the reason for her request for leave for the time period

from February 16, 2019 - March 5, 2019. [Docket No. 22-11].

       A week later, Kessler phoned Carty about her request. Carty told Kessler that “her cousins were

ill”, then she told him that “her husband was having surgery.” [Kessler Depo., Docket No. 22-12, p.

36]. Kessler told her that, in order to obtain FMLA leave, she needed to submit the FMLA

certification forms. Id. Kessler explained to her that “[FMLA leave] is protected leave, while personal

isn’t protected.” [Carty Depo., Docket No. 21-2]. Carty told him “[i]t doesn’t matter. I need


                                                    5
   Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 6 of 12 - Page ID#: 1310


this time off. I don’t care. It doesn’t matter. I need this time off.” Id. at 20–22.

        Defendant points out that copy of the February 2019 Leave of Absence Request Form appears

to depict a check mark made next to “Family Leave” which has been whited out and subsequently

checked “Personal Leave.” Carty was unable to explain this apparent edit and has failed to produce the

original for inspection, despite repeated requests.

        Houchens company policy allows for a Personal Leave of Absence “in cases in which

Houchens determines that an extended period of time away from the job will be in the best interests of

the employee and Houchens.” [Docket No. 22-7, p. 24]. Requests for an extended leave are submitted

to the employee’s supervisor and then forwarded to the “Personnel Department” and the “final decision

concerning the request for a leave of absence will be made by the Personnel Department,” not the

District or Division Manager Id.

        Myers signed Carty’s request for personal leave. [Docket No. 21-11]. However, he denies

having any knowledge of Carty’s travel plans, claiming that he believed that she was requesting a

“family leave” to care for her husband who was having hernia surgery and because “her daughter

had something going on.” [Myers Depo., Docket No. 21-5, p. 95-99].

        Carty left for Hawaii on February 18, 2019 and stayed there until March 4, 2019. During her

trip, she posted some photographs on social media. Goodman testified that it was only by seeing these

photos that he learned that Carty was in Hawaii. [Goodman Depo., Docket No. 22-6, p. 65]. He

subsequently learned that she was on a preapproved personal leave. Id. According to Goodman,

Myers denied having any knowledge that Carty was in Hawaii, but he believed that she was on a

“family leave” to care for her husband. Id. at 64.

        On March 5, 2019 and immediately upon Ms. Carty’s return from her leave, she

was met at the store by Myers and Regional Manager, David Jones and told that she




                                                       6
   Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 7 of 12 - Page ID#: 1311


needed to complete FMLA paperwork for her leave. [Deposition of David Jones, Docket No. 22-10, p.

20]. She refused, stating that she was on an approved “personal leave” and that it was not “medical

leave”. Id. She told Jones that it would be dishonest for her to submit paperwork for “medical leave”

when she was on a “personal leave”. Id. at p. 23. Carty was sent home and told that she would not be

able to return to work unless she had the FMLA paperwork completed. Id. at p. 25.

        On March 13, 2019, Kessler called Carty and attempted to persuade her to complete the FMLA

paperwork. Again, she refused to complete what she believed would have been dishonest FMLA

paperwork. Kessler does not recall this conversation. [Kessler Depo., Docket No. 22-12, p. 50].

        On March 18, 2019, she was terminated. The Separation Notice, signed by Meyers, states that

she was fired for being “untruthful concerning personal leave”. [Docket No. 22-4].

                                                   D.

        Carty filed a charge of discrimination with the EEOC indicating she had been discriminated

against because of her gender and age. [Carty Depo, Docket No. 21-2, p. 143-144:12].

The EEOC Charge was withdrawn.

        This lawsuit followed, wherein Carty claims FMLA interference as well as retaliation.

[Complaint, Docket No. 1].

        Carty returned to Hawaii in March 2020 for three weeks. [Richard Carty Depo, Docket No. 21-

7, p. 50].

        Defendant seeks summary judgment as to all claims alleged herein.

                                                   II.

        Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories, and

affidavits show there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56. The burden to show that there are no genuine issues of

material fact falls on the party seeking summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317,


                                                    7
   Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 8 of 12 - Page ID#: 1312


322B23(1986). This Court will consider the evidence in the light most favorable to the non-moving

parties, drawing all justifiable inferences in their favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). The ultimate question is whether the evidence presents a sufficient factual disagreement to

require submission of the case to the jury, or whether the evidence is so one-sided that the moving

parties should prevail as a matter of law. Id. at 251B52. ACredibility determinations, the weighing of

the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge[.] Id. at 255.

                                                 III.

        The FMLA entitles eligible employees who suffer from “a serious health condition that makes

the employee unable to perform the functions of the position” to take up to 12 weeks of qualifying

leave per year. 29 U.S.C. § 2612(a)(1)(d). Qualifying employees who return to work within the 12-

week leave period are entitled to be returned to their previous position or to an equivalent position with

the same pay, benefits, and other terms of employment. Edgar v. JAC Prod., Inc., 443 F.3d 502, 506

(6th Cir. 2006) (citing 29 U.S.C. § 2614(a)(1) ). “Once the 12-week period ends, however, employees

who remain ‘unable to perform an essential function of the position because of a physical or mental

condition ... have no right to restoration to another position under the FMLA.’ ” Edgar, 443 F.3d at

506 (quoting 29 C.F.R. § 825.214(b) ).

        There are two theories of recovery under the FMLA: (1) interference with an employee's

exercise or attempt to exercise any right provided under the FMLA and (2) retaliation against an

employee for exercising her rights under the FMLA by discharge or any other manner of

discrimination. Gages v. U.S. Postal Serv., 502 F. App'x, 488–89 (6th Cir. 2012). Plaintiff asserts

claims under both theories.




                                                    8
   Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 9 of 12 - Page ID#: 1313


                                                     A.

        Plaintiff alleges that Houchens interfered with her FMLA rights. Specifically, Carty alleges

that she notified Houchens of her need for FMLA leave in June 2018 and submitted paperwork to that

effect, but that Houchens refused to accept the paperwork and attempted to prevent Carty from taking

FMLA leave, constituting interference.

        It is “unlawful for any employer to interfere with, restrain, or deny the exercise of

or the attempt to exercise, any right provided under” the FMLA. 29 U.S.C. § 2615(a)(1). To establish

a prima facie case of FMLA interference, a plaintiff must show that: “(1) she was an eligible

employee; (2) the defendant was an employer as defined under the FMLA; (3) the employee was

entitled to leave under the FMLA; (4) the employee gave the employer notice of her intention to take

leave; and (5) the employer denied the employee FMLA benefits to which she was entitled.” Donald v.

Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012) (citing Killian v. Yoruzu Auto. Tenn., Inc., 454 F.3d 549,

556 (6th Cir. 2006) ).

        Defendant contends that Carty did not give proper notice of her intent to take leave until

August 2018. It maintains that it is “undisputed” that no paperwork was submitted in June and,

therefore, Plaintiff’s claim fails at the fourth prong of the inquiry.

        “To invoke the FMLA's protection ... the eligible employee, during his employment, must

request leave and give the employer notice that he is requesting leave for a serious health condition

that renders him unable to perform his position's duties.” Brenneman v. MedCentral Health Sys., 366

F.3d 412, 421 (6th Cir.2004). However, an employee “does not have to expressly assert [a] right to

take leave as a right under the FMLA.” Cavin v. Honda of Am. Mfg., Inc., 346 F.3d 713, 726 (6th

Cir.2003). Indeed, an employee need not mention FMLA at all. See 29 C.F.R. § 825.303(b). All that is

required is that the employee provide sufficient information to apprise the employer of his request to




                                                      9
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 10 of 12 - Page ID#: 1314


take time off for a serious health condition. See Walton v. Ford Motor Co., 424 F.3d 481, 485 (6th Cir.

2005).

         Once the employee communicates that leave is needed, “[t]he burden then shifts to the

employer to determine whether leave was sought under the Act and to obtain any additional

information.” Sahadi v. Per[-]Se Technologies, Inc., 280 F.Supp.2d 289, 298 (E.D.Mich.2003). If the

employer lacks sufficient information about the employee's reasons for taking leave, the employer has

the duty to inquire further to ascertain whether the leave is potentially FMLA-qualifying.

         This is an intensely factual determination, with a number of regulations governing how

employees and employers must act based on the nature of the notice, the nature of the reason for leave,

and the exigency of the leave request. See generally 29 C.F.R. § 825.302

         Here, there is sufficient evidence of proper notice that Defendant is not entitled to summary

judgment on this basis. Contrary to Defendant’s assertion, it is very much in dispute if and when Carty

submitted her FMLA certification. As Plaintiff points out, Houchens ignores the possibility that Myers

took possession of the paperwork, but did not submit it to the corporate office and that Carty did not

keep a copy of the paperwork because she trusted him to do what company policy required of him. Or,

as Defendant posits, the forms may have simply “vanished into thin air.” It is not for this Court to

determine the outcome of this he said-she said. Rather, this factual dispute involves issues of

credibility and weighing of the evidence and belongs to a jury.

         Defendant also maintains that because Plaintiff received FMLA leave, her claim fails.

Houchens claims that she submitted the paperwork in August and was granted leave forthwith. It

suggests a “no harm, no foul” approach to her interference claim.

         Yet, the situation presented by the facts before the Court is not one in which a plaintiff

ultimately obtained the leave requested and, thus, suffered no injury. See e.g., Seeger v. Cincinnati Bell

Tel. Co., LLC, 681 F.3d 274, 283 (6th Cir. 2012). Houchens ignores Carty’s side of the story. She


                                                     10
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 11 of 12 - Page ID#: 1315


claims that her medical leave was delayed by two months because Myers failed or refused to forward

her initial FMLA paperwork to the corporate office or otherwise inform the corporate office of her

request for medical leave. Again, the material facts are in dispute, thereby precluding summary

judgment as to Plaintiff’s claim of FMLA interference.

                                                     B.

         Plaintiff also asserts a cause of action for FMLA retaliation. Specifically, she claims that she

was antagonized, and ultimately fired, because she took FMLA leave.

         The FMLA provides that it is “unlawful for any employer to discharge or in any other manner

discriminate against any individual for opposing any practice made unlawful by this subchapter.” 29

U.S.C. § 2615(a)(2). Likewise, “employers cannot use the taking of FMLA leave as a negative factor

in employment actions”. 29 C.F.R. § 825.220(c).

         A prima facie case for FMLA retaliation requires a plaintiff to show the following: “(1) she

was engaged in an activity protected by the FMLA; (2) the employer knew that she was exercising her

rights under the FMLA; (3) after learning of the employee's exercise of her FMLA rights, the employer

took an employment action adverse to her; and (4) there was a causal connection between the protected

FMLA activity and the adverse employment action.” Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir.

2012).

         In the absence of direct evidence and where the prima facie case is established, an FMLA

retaliation claim is then evaluated under the McDonnell Douglas burden shifting paradigm. Seeger,

681 F.3d at 284. One a prima facie case has been established, if the defendant has articulated a

legitimate, nondiscriminatory reason for terminating the plaintiff's employment, the burden of

establishing pretext shifts to plaintiff. Id. This requires plaintiff to demonstrate the reason for her

termination “(1) had no basis in fact; (2) did not actually motivate the action; or (3) was insufficient to

warrant the action.” Id. at 285.


                                                     11
  Case: 0:19-cv-00073-HRW Doc #: 29 Filed: 02/08/21 Page: 12 of 12 - Page ID#: 1316


       There is sufficient evidence of antagonistic behavior toward Ms. Carty following her request

for and use of medical leave to support a finding that her exercise of FMLA rights was a motivating

factor in the decision to terminate her employment. Both Myers and Goodman initially opposed her

medical leave. Meyers suggested Carty was abusing medical leave to get approval for

an extended Hawaiian “vacation”. Goodman ultimately withdrew his opposition to Ms.

Carty’s medical leave only after she threatened to “call someone”, saying, “[y]ou win this one”.

Clearly, Carty’s supervisors were not pleased.

       In addition, Carty testified that within days of her return Goodman made a rare trip from his

office in West Virginia for an in-store visit to the Morehead store, where he reprimanded her for the

condition of the store. Also, she was subjected to increased scrutiny about her labor hours and she

forced to work Sundays, with Myers telling her that the changes were because Mr. Goodman was

“pissed” at her. A jury may not believe her. Then again, they might.

       Houchens’ reason for firing Carty is also not immune to question. Goodman states Carty lied

about her second trip. Carty claims she did not conceal either trip and, further, discussed her plans with

Meyers. The material facts surrounding her termination are in dispute. As such, summary judgment is

not warranted.

                                                    IV.

       Issues of fact and credibility abound in this case. Where the ascertainment of the facts of a case

turns on the credibility of witnesses, a triable issue of fact exists, and the granting of a summary

judgment is improper. Resolving conflicts and ambiguities in a witness's testimony is not a function of

the Court to be performed through the medium of summary judgments.

       Accordingly, IT IS HEREBY ORDERED that Defendant Houchens Food Group, Inc.’s

Motion for Summary Judgment [Docket No. 21] be OVERRULED.

       This 8th day of February, 2021.

                                                    12
